DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Regarding the information disclosure statement of 04/27/2021, the non-patent literature reference, “9. US 16/123,218 Nonfinal Office Action dated December 30, 2020, 11 pages” was not considered since a copy was not provided.

Election/Restrictions
Claims 21-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 August 2022.
Applicant’s election of Group I, claims 1-20, drawn to a lithium secondary battery, in the reply filed on 19 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7-11, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the anode active materials" in line 3, because line two only recites “anode active material” singular.  There is insufficient antecedent basis for this limitation in the claim because there is only antecedent for one anode active material.
Claim 5 recites the limitation ""said inorganic solid electrolyte material"" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "said elastic polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said elastic polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said elastic polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 also recites the limitation “the inorganic solid electrolyte particles” in line 3. There is insufficient antecedent basis for this limitation as well.
Claims 10 and 11 are rejected by virtue of their dependence on claim 9.
Claim 13 recites the limitation "the solid electrolyte" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 also recites the limitation “the separator” in line 2. There is insufficient antecedent basis for this limitation as well. 
Additionally, claim 13 recites the limitation “a working electrolyte in ionic contact with an anode active material and/or a cathode active material”. This limitation is indefinite because the scope of the limitation “a working electrolyte in ionic contact with an anode active material and a cathode active material” is different from the scope of the limitation “a working electrolyte in ionic contact with an anode active material or a cathode active material”, and it is unclear which is required by claim 13. For examination purposes, claim 13 will be interpreted as requiring the limitation, “a working electrolyte in ionic contact with an anode active material or a cathode active material”. 
Claim 20 recites the limitation "the inorganic solid electrolyte particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamida et al. (US 2020/0203696 A1) in view of Pan et al. (US 2018/0301707 A1, cited on IDS of 14 December 2020).
Regarding claim 1, Minamida teaches a lithium secondary battery (“the all-solid-state battery may be an all-solid-state lithium battery or an all-solid-state lithium ion battery”, [0151]; Example 1 uses a lithium salt as an electrolyte, which makes the battery a lithium battery, see [0154]),
comprising a cathode 11, an anode 12, and an elastic composite separator 10 disposed between said cathode and said anode (“FIG. 3 is a schematic sectional view of an example of the power generation element of the all-solid-state battery according to the disclosed embodiments. A power generation element 100 shown in FIG. 3 comprises a cathode layer 11, an anode layer 12, and the separator 10 for all-solid-state batteries, which is disposed between the cathode layer 11 and the anode layer 12”, [0128]),
wherein said elastic composite separator comprises a high-elasticity polymer and from 1% to 99% by weight of particles of an inorganic solid electrolyte and said particles are bonded by said high-elasticity polymer (“The separator for all-solid-state batteries according to the disclosed embodiments comprises the first solid electrolyte layer. The first solid electrolyte layer is a solid electrolyte layer comprising a solid electrolyte and a hydrogenated rubber-based resin”, [0044]; “In general, the solid electrolyte is in a particulate form”, [0045]; “Meanwhile, in the disclosed embodiments, the hydrogenated rubber-based resin is used as the binder of the solid electrolyte layer”, [0048]; see also [0066] and [0067] for additional discussion of the solid electrolyte in particulate form; Example 1, described in [0154], includes a particulate inorganic solid electrolyte and a butadiene rubber polymer, such that the solid electrolyte comprises approximately 7% by weight of the separator; see also Table 2 and [0042] to [0044] for more examples of the amount of solid electrolyte comprised in the separator, as measured in % by volume),
wherein said elastic composite separator has a thickness of 90 μm, within the claimed range of 50 nm to 100 μm (see [0161], [0164], and [0167] for specific embodiments which each have a total separator thickness of 90 μm thickness; additionally, Minamida teaches a separator thickness range from 100 nm to 3000 µm, which overlaps the claimed range of 50 nm to 100 μm; “The thickness of the first solid electrolyte layer may be in a range of from 0.1 μm to 1000 μm, may be in a range of from 0.1 μm to 300 μm, or may be in a range of form 1 μm to 300 μm, for example”, [0078]; “The thickness of the (or each) second solid electrolyte layer may be, for example, in a range of from 0.1 μm to 1000 μm, or it may be in a range of from 0.1 μm to 300 μm”, [0088], such that the thickness of a separator including a first solid electrolyte layer sandwiched between two second solid electrolyte layers as shown in fig. 2 ranges from 0.3 μm to 3000 μm),
wherein said elastic composite separator has a lithium ion conductivity of 0.1 mS/cm, 0.6 mS/cm, or 0.3 mS/cm, which all fall within the claimed range of 10-8 S/cm to 5 x 10-2 S/cm, at room temperature (see Examples 1-3 in Table 2 for the listed ion conductivity values; see [0177] and [0178] for a description of the experimental procedure and calculations for determining the ion conductivity, which includes resistance measured at 25 °C, a standard room temperature). 
Minamida does not teach that said high elasticity polymer has a fully recoverable tensile strain from 2% to 1,000% when measured without any additive dispersed therein.
Pan teaches a lithium secondary battery comprising a cathode and an anode (“Provided is a lithium secondary battery comprising a cathode, and anode, and an electrolyte or separator electrolyte assembly disposed between the cathode and the anode”, Abstract). The battery of Pan also includes an elastic composite separator comprising a high-elasticity polymer with a lithium ion conductivity similar to that of Minamida and a lithium ion-conducting additive such as a lithium salt similar to the inorganic solid electrolyte of Minamida (“At the anode side, preferably and typically, the high-elasticity polymer for the protective layer has a lithium ion conductivity no less than 10−5 S/cm, more preferably no less than 10−4 S/cm, and most preferably no less than 10−3 S/cm. Some of the selected polymers exhibit a lithium-ion conductivity greater than 10−2 S/cm. In some embodiments, the high-elasticity polymer is a neat polymer containing no additive or filler dispersed therein. In others, the high-elasticity polymer is polymer matrix composite containing from 0.1% to 50% by weight (preferably from 1% to 35% by weight) of a lithium ion-conducting additive dispersed in a polymer matrix material”, [0020], Pan, where the protective layer is considered a separator because, as shown in fig. 2, the protective layer is positioned between the anode and the cathode and separates them; “In some embodiments, the high-elasticity polymer is a composite containing a lithium ion-conducting additive dispersed in a high-elasticity polymer matrix material, wherein the lithium ion-conducting additive is selected from Li2CO3, Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, Li2S, LixSOy, or a combination thereof, wherein X═F, Cl, I, or Br, R=a hydrocarbon group, x=0-1, y=1-4”, [0022], Pan; Example 7, described in [0124] and Table 1, includes specific embodiments that include a lithium salt additive). Specifically, Pan teaches that said high elasticity polymer has a fully recoverable tensile strain from 10% to 300%, within the claimed range of 2% to 1,000% when measured without any additive dispersed therein (“In some embodiments, the high-elasticity polymer has a recoverable tensile strain from 10% to 300% (more preferably >30%, and further more preferably >50%)”, [0042]; see also [0013], [0058] and [0062] and fig. 3A, fig. 4A, and fig. 5A).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the polymer of Minamida by selecting one with the fully recoverable tensile strain taught by Pan, since a polymer with this elasticity ensures continuous contact with the electrodes for the sake of cell performance (“We have observed that the high-elasticity polymer is capable of expanding or shrinking congruently or conformably with the anode layer. This capability helps to maintain a good contact between the current collector (or the lithium film itself) and the protective layer, enabling the re-deposition of lithium ions without interruption”, [0017]).  
Regarding claim 2, modified Minamida teaches the lithium secondary battery of claim 1, wherein the battery is a lithium metal battery and the anode has an anode current collector (“As the all-solid-state battery, examples include, but are not limited to, an all-solid-state lithium battery, an all-solid-state lithium ion battery…”, [0151], where a lithium battery means a lithium metal battery in contrast with the listed alternative of a lithium ion battery; “As the anode active material, a conventionally-known material may be used. As the material, examples include, but are not limited to, lithium metal (Li), lithium alloy…”, [0138], such that a battery made with lithium metal or lithium alloy is a lithium metal battery; “The anode current collector collects current from the anode layer”, [0146]). It would have been obvious to select a lithium metal or alloy as the active material and to select lithium (metal) as the battery type from among the alternatives listed by Minamida.
Minamida is silent as to whether initially the anode has no lithium or lithium alloy as an anode active material supported by said anode current collector when the battery is made and prior to a charge or discharge operation of the battery.
	Pan teaches that initially the anode has no lithium or lithium alloy as an anode active material supported by said anode current collector when the battery is made and prior to a charge or discharge operation of the battery (“An alternative embodiment is a lithium battery that does not contain a lithium foil or lithium coating at the anode”, [0065]; see Example 2 for a specific embodiment as described in [0051], [0108] to [0110] and fig. 4B).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the lithium metal battery of Minamida by forming it without an initial lithium foil or coating on the anode current collector as taught by Pan, since this improves the battery manufacturability (“Such an alternative battery configuration avoids the need to have a layer of lithium foil or coating being present during battery fabrication. Bare lithium metal is highly sensitive to air moisture and oxygen and, thus, is more challenging to handle in a real battery manufacturing environment. This strategy of pre-storing lithium in the lithiated (lithium-containing) cathode active materials, such as LixV2O5 and Li2Sx, makes all the materials safe to handle in a real manufacturing environment. Cathode active materials, such as LixV2O5 and Li2Sx, are typically not air-sensitive”, [0065]). 
Regarding claim 3, modified Minamida teaches the lithium secondary battery of claim 1, wherein the battery is a lithium metal battery and the anode has an anode current collector (“As the all-solid-state battery, examples include, but are not limited to, an all-solid-state lithium battery, an all-solid-state lithium ion battery…”, [0151], where a lithium battery means a lithium metal battery in contrast with the listed alternative of a lithium ion battery; “As the anode active material, a conventionally-known material may be used. As the material, examples include, but are not limited to, lithium metal (Li), lithium alloy…”, [0138], such that a battery made with lithium metal or lithium alloy is a lithium metal battery; “The anode current collector collects current from the anode layer”, [0146]). It would have been obvious to select a lithium metal or alloy as the active material and to select lithium (metal) as the battery type from among the alternatives listed by Minamida. A battery having lithium or lithium alloy as an anode active material and a current collector may be considered to have the anode active material supported by the anode current collector.
Regarding claim 4, modified Minamida teaches the lithium secondary battery of claim 1, 
wherein the battery is a lithium-ion battery and the anode has an anode current collector and a layer of an anode active material supported by said anode current collector (“As the all-solid-state battery, examples include, but are not limited to, an all-solid-state lithium battery, an all-solid-state lithium ion battery…”, [0151], it would have been obvious to select a lithium ion battery as the battery type from among the alternatives listed; “The anode current collector collects current from the anode layer”, [0146]),
wherein the anode active materials is selected from the group consisting of: (a) silicon (Si); (b) alloys or intermetallic compounds of Si with other elements; (c) oxides of Ti, or lithium-containing composites; (e) lithium titanate, lithium-containing titanium oxide; (f) carbon (“As the anode active material, a conventionally-known material may be used. As the material, examples include, but are not limited to, lithium metal (Li), lithium alloy, carbon, Si, Si alloy, and Li4Ti5O12 (LTO)”, [0138]; “As the Si alloy, examples include, but are not limited to, an alloy with a metal such as Li and an alloy with at least one kind of metal selected from the group consisting of Sn, Ge and Al”, [0140]). 
Regarding claim 5, modified Minamida teaches the lithium secondary battery of claim 1, wherein said inorganic solid electrolyte material is selected from an oxide type, sulfide type, halide type, lithium phosphorus oxynitride (LiPON), or a combination thereof (“As the solid electrolyte, examples include, but are not limited to, an oxide-based solid electrolyte and a sulfide-based solid electrolyte”, [0054]; specific lists of material along with selection criteria are provided in [0055] to [0065]). 
Regarding claim 6, modified Minamida teaches the lithium secondary battery of claim 1. Minamida does not explicitly teach that said high-elasticity polymer contains a cross-linked network of polymer chains having an ether linkage, nitrile-derived linkage, benzo peroxide-derived linkage, ethylene oxide linkage, propylene oxide linkage, vinyl alcohol linkage, cyano-resin linkage, triacrylate monomer-derived linkage, tetraacrylate monomer-derived linkage, or a combination thereof in said cross-linked network of polymer chains.
Pan teaches a high-elasticity polymer that contains a cross-linked network of polymer chains having an ether linkage, nitrile-derived linkage, benzo peroxide-derived linkage, ethylene oxide linkage, propylene oxide linkage, vinyl alcohol linkage, cyano-resin linkage, triacrylate monomer-derived linkage, tetraacrylate monomer-derived linkage, or a combination thereof in said cross-linked network of polymer chains (“In some preferred embodiments, the high-elasticity polymer contains a lightly cross-linked network of polymer chains having an ether linkage, nitrile-derived linkage, benzo peroxide-derived linkage, ethylene oxide linkage, propylene oxide linkage, vinyl alcohol linkage, cyano-resin linkage, triacrylate monomer-derived linkage, tetraacrylate monomer-derived linkage, or a combination thereof, in the cross-linked network of polymer chains”, [0015]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the high-elasticity polymer of Minamida by substituting a high-elasticity polymer having the cross-linkage taught by Pan, since the cross-linkage provides high elasticity in combination with high ion conductivity (“These network or cross-linked polymers exhibit a unique combination of a high elasticity (high elastic deformation strain) and high lithium-ion conductivity”, [0015].
Regarding claim 7, modified Minamida teaches the lithium secondary battery of claim 1. Minamida does not teach that said elastic polymer contains a cross-linked network of polymer chains selected from nitrile-containing polyvinyl alcohol chains, cyanoresin chains, pentaerythritol tetraacrylate chains, pentaerythritol triacrylate chains, ethoxylated trimethylolpropane triacrylate (ETPTA) chains, ethylene glycol methyl ether acrylate (EGMEA) chains, acrylic acid-derived chains, polyvinyl alcohol chains, or a combination thereof.
Pan teaches an elastic polymer that contains a cross-linked network of polymer chains selected from nitrile-containing polyvinyl alcohol chains, cyanoresin chains, pentaerythritol tetraacrylate chains, pentaerythritol triacrylate chains, ethoxylated trimethylolpropane triacrylate (ETPTA) chains, ethylene glycol methyl ether acrylate (EGMEA) chains, or a combination thereof (“In certain preferred embodiments, the high-elasticity polymer contains a lightly cross-linked network polymer chains selected from nitrile-containing polyvinyl alcohol chains, cyanoresin chains, pentaerythritol tetraacrylate (PETEA) chains, pentaerythritol triacrylate chains, ethoxylated trimethylolpropane triacrylate (ETPTA) chains, ethylene glycol methyl ether acrylate (EGMEA) chains, or a combination thereof”, [0016]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the high-elasticity polymer of Minamida by substituting a high-elasticity polymer having the cross-linkage taught by Pan, since the cross-linkage provides high elasticity in combination with high ion conductivity (“These network or cross-linked polymers exhibit a unique combination of a high elasticity (high elastic deformation strain) and high lithium-ion conductivity”, [0015].
Regarding claim 8, modified Minamida teaches the lithium secondary battery of claim 1, wherein said elastic polymer comprises an elastomer selected from natural polyisoprene, synthetic polyisoprene, polybutadiene, or styrene-butadiene rubber (“Due to the above-reasons, as the hydrogenated rubber-based resin used in the disclosed embodiments, examples include, but are not limited to, hydrogenated butadiene rubber, hydrogenated styrene-butadiene rubber, hydrogenated styrene-butylene-styrene block rubber, hydrogenated butyl rubber, and hydrogenated isoprene rubber. In the disclosed embodiments, from the viewpoint of increasing the tensile strength, the hydrogenated rubber-based resin may be at least one of hydrogenated butadiene rubber and hydrogenated styrene-butadiene rubber, or it may be hydrogenated butadiene rubber”, [0073], where hydrogenated isoprene rubber may be derived from natural or synthetic polyisoprene, butadiene rubber may be considered polybutadiene, and hydrogenation may be considered to form a species of any given rubber).
Regarding claim 9, modified Minamida teaches the lithium secondary battery of claim 1. 
Minamida does not teach that said elastic polymer further comprises from 0.1% to 30% by weight of a lithium ion-conducting additive, which is different from the inorganic solid electrolyte particles in composition or structure.
	Pan teaches an elastic polymer that further comprises from 0.1-50%, preferably 1-35%, by weight of a lithium ion-conducting additive, and both ranges overlap the claimed range of 0.1% to 30% (“In some embodiments, the high-elasticity polymer is a neat polymer containing no additive or filler dispersed therein. In others, the high-elasticity polymer is polymer matrix composite containing from 0.1% to 50% by weight (preferably from 1% to 35% by weight) of a lithium ion-conducting additive dispersed in a polymer matrix material”, [0020]; see also [0078], [0081], [0093], and [0124]; as shown in Table 1, Examples E-1b, D-4b, D-5b, B2b, B3b, B4b, B5b, B6b, C1b, C2b, C3b, C4b, S1b, S2b, S3b, and S4b all fall within the claimed range of 0.1%-30% by weight of a lithium ion-conducting additive, assuming that the composite only includes the elastomer and the lithium-ion conducting additive; It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I). ).
 It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the high elasticity polymer of Minamida by adding the lithium ion-conducting additives taught by Pan in addition to the inorganic solid electrolyte particles. The additives of Pan will predictably contribute to the lithium ion conductivity of the separator, and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Minamida as modified by the addition of the lithium ion-conducting additive of Pan will have an additive which is different from the inorganic solid electrolyte particles in composition or structure. 
Regarding claim 10, modified Minamida teaches the lithium secondary battery of claim 9. Minamida as modified by Pan to include a lithium ion-conductive additive teaches that the lithium ion-conducting additive comprises a lithium salt selected from lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C204), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3), lithium bisperfluoro-ethylsulfonylimide (LiBETI), lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid-based lithium salt, or a combination thereof (“The lithium salt dispersed in the high-elasticity polymer may be preferably selected from lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-metasulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate(LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-Fluoroalkyl-Phosphates (LiPF3(CF2CF3)3), lithium bisperfluoro-ethysulfonylimide (LiBETI), lithium bis(trifluoromethanesulphonyl)imide, lithium bis(fluorosulphonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid-based lithium salt, or a combination thereof”, [0019], Pan; see also [0045] and [0095] of Pan; specific embodiments of these lithium salts, as provided in Table 1 of Pan, include samples C1b, C2b, C3b, and C4b). 
Regarding claim 11, modified Minamida teaches the lithium secondary battery of claim 9. Minamida as modified by Pan to include a lithium ion-conductive additive teaches that the lithium ion-conducting additive comprises a lithium salt selected from Li2CO3, Li2O, Li2C204, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, Li2S, LixSOy, or a combination thereof, wherein X = F, Cl, I, or Br, R = a hydrocarbon group, 0 < x < 1, l< y < 4 (“In some embodiments, the high-elasticity polymer is a composite containing a lithium ion-conducting additive dispersed in a high-elasticity polymer matrix material, wherein the lithium ion-conducting additive is selected from Li2CO3, Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, Li2S, LixSOy, or a combination thereof, wherein X═F, Cl, I, or Br, R=a hydrocarbon group, x=0-1, y=1-4”, [0022] of Pan; see also [0044] and [0094] of Pan; specific embodiments of these lithium salts, as provided in Table 1 of Pan, include samples E-1b, E-2b, E-3b, D-4b, D-5b, B1b, B2b, B3b, B4b, B5b, and B6b). 
Regarding claim 12, modified Minamida teaches the lithium secondary battery of claim 1. Minamida does not teach that the high-elasticity polymer forms a mixture or blend with a lithium ion-conducting polymer selected from poly(ethylene oxide) (PEO), Polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, Polyvinyl chloride, Polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof.
Pan teaches a high-elasticity polymer that forms a mixture or blend with a lithium ion-conducting polymer selected from poly(ethylene oxide) (PEO), Polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, Polyvinyl chloride, Polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof (“In some embodiments, the high-elasticity polymer may form a mixture, blend, or semi-IPN with a lithium ion-conducting polymer selected from poly(ethylene oxide) (PEO), Polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, Polyvinyl chloride, Polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof. Sulfonation is herein found to impart improved lithium ion conductivity to a polymer.”, [0024]; see also [0096]). 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the high-elasticity polymer of Minamida by adding forming a mixture or blend with a lithium conducting polymer as taught by Pan, since the lithium conducting polymer will predictably combine with the polymer of Minamida to form a lithium ion-conducting separator layer. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
Regarding claim 13, modified Minamida teaches the lithium secondary battery of claim 1. Minamida teaches that said battery further comprises, in addition to the solid electrolyte in the separator, a working electrolyte in ionic contact with an anode active material or a cathode active material wherein said working electrolyte is a solid-state electrolyte (“The cathode layer contains at least a cathode active material. As needed, it contains a solid electrolyte”, [0130]; “The anode layer contains at least an anode active material. As needed, it contains a solid electrolyte”, [0137]).  
Regarding claim 14, modified Minamida teaches the lithium secondary battery of claim 1, wherein said cathode comprises a cathode active material selected from an inorganic material (“The type of the cathode active material is not particularly limited. As the cathode active material, examples include, but are not limited to, LiCoO2, LiNixCo1-xO2 (0<x<1), LiNi1/3Co1/3Mn1/3O2, LiMnO2, different element-substituted Li—Mn spinels (such as LiMn1.5Ni0.5O4, LiMn1.5Al0.5O4, LiMn1.5Co0.5O4, LiMn1.5Fe0.5O4 and LiMn1.5Zn0.5O4), lithium titanates (such as Li4Ti5O12), lithium metal phosphates (such as LiFePO4, LiMnPO4, LiCoPO4 and LiNiPO4), transition metal oxides (such as V2O5 and MoO3), TiS2, LiCoN, Si, SiO2, Li2SiO3, Li4SiO4, and lithium storage intermetallic compounds (such as Mg2Sn, Mg2Ge, Mg2Sb and Cu3Sb)”, [0130]; the compounds in this list are species of inorganic materials). 
Regarding claim 15, modified Minamida teaches the lithium secondary battery of claim 14, wherein said inorganic material is selected from a lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium-mixed metal oxide, lithium iron phosphate or lithium manganese phosphate, (see [0130], cited above; it would have been obvious to select one of these compounds from among the list of Minamida). 
Regarding claim 16, modified Minamida teaches the lithium secondary battery of claim 14. Minamida does not teach that said inorganic material is selected from a lithium transition metal silicate, denoted as Li2MSiO4 or Li2MaxMbySiO4, wherein M and Ma are selected from Fe, Mn, Co, Ni, V, or VO; Mb is selected from Fe, Mn, Co, Ni, V, Ti, Al, B, Sn, or Bi; and x + y < 1.
Pan teaches that the inorganic material of the cathode is selected from a lithium transition metal silicate, denoted as Li2MSiO4 or Li2MaxMbySiO4, wherein M and Ma are selected from Fe, Mn, Co, Ni, V, or VO; Mb is selected from Fe, Mn, Co, Ni, V, Ti, Al, B, Sn, or Bi; and x + y < 1  (“In certain preferred embodiments, the inorganic material is selected from a lithium transition metal silicate, denoted as Li2MSiO4 or Li2MaxMbySiO4, wherein M and Ma are selected from Fe, Mn, Co, Ni, V, or VO; Mb is selected from Fe, Mn, Co, Ni, V, Ti, Al, B, Sn, or Bi; and x+y≤1”, [0027]; see also [0030], [0068] and [0071]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the cathode of Minamida by selecting a lithium transition metal silicate as the active material as taught by Pan, since the lithium transition metal silicate of Pan will predictably function as the active material in the cathode of Minamida. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claim 17, modified Minamida teaches the lithium secondary battery of claim 14, wherein said inorganic material, as a cathode active material, is selected from a metal oxide, metal phosphate, or transition metal sulfide (see [0130] of Minamida, cited above; it would have been obvious to select one of these compounds listed by Minamida). 
Regarding claim 18, modified Minamida teaches the lithium secondary battery of claim 17. Minamida does not teach that said metal oxide contains a vanadium oxide selected from the group consisting of LixVO2, LixV205, LixV30s, LixV307, LixV409, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1 <x<5.
Pan teaches the metal oxide of the cathode contains a vanadium oxide selected from the group consisting of LixVO2, LixV205, LixV30s, LixV307, LixV409, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1 <x<5 (“The cathode active material layer may contain a metal oxide containing vanadium oxide selected from the group consisting of VO2, LixVO2, V2O5, LixV2O5, V3O8, LixV3O8, LixV3O7, V4O9, LixV4O9, V6O13, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1<x<5”, [0029]; see also [0026],  [0067] and [0070]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the metal oxide active material of the cathode of Minamida by substituting a lithium vanadium oxide as taught by Pan, since the lithium vanadium oxide of Pan will predictably function as a metal oxide active material in the cathode of Minamida. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claim 19, modified Minamida teaches the lithium secondary battery of claim 17, wherein said metal oxide or metal phosphate is a spinel compound LiM204, wherein M is a transition metal or a mixture of multiple transition metals (see [0130] of Minamida, cited above. It would have been obvious to select different element-substituted Li—Mn spinels (such as LiMn1.5Ni0.5O4, LiMn1.5Al0.5O4, LiMn1.5Co0.5O4, LiMn1.5Fe0.5O4 and LiMn1.5Zn0.5O4) from among the compounds listed by Minamida). 
Regarding claim 20, modified Minamida teaches the lithium secondary battery of claim 1, wherein said elastic composite separator has a gradient concentration of the inorganic solid electrolyte particles (“The separator 10 for all-solid-state batteries shown in FIG. 2 comprises the first solid electrolyte layer 5 comprising the solid electrolyte 1, which is in the particulate form, and the hydrogenated rubber-based resin 2 bonding the solid electrolyte particles. The separator 10 optionally further comprises, on both surfaces of the first solid electrolyte layer 5, second solid electrolyte layers 6 and 6′, in both of which the content of the hydrogenated rubber-based resin 2 is smaller than that in the first solid electrolyte layer 5”, [0051]; see [0155] which describes a specific embodiment where the concentration of the rubber in the second solid electrolyte layer is different from the concentration of the rubber in the first electrolyte layer; since the solid electrolyte particles make up the balance of the layer, the different in rubber concentration results in a difference in solid electrolyte particle concentration; the composite separator 10 shown in figure 2 has a gradient concentration of inorganic solid electrolyte particles due to the differing concentrations in the first and second layers). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seki et al. (US 2020/0295334 A1) teaches a composite separator comprising a mixture of solid electrolyte particles and a polymeric material ([0217] to [0218]). Van Berkel et al. (US 2017/0005367 A1) teaches composite electrolytes, i.e. separators, comprising an inorganic solid electrolyte and a polymer (Abstract, [0011] to [0016], and figs. 1-7; see [0091] that the electrolyte layer may also be called a separator).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728